—Appeal from an order of the Supreme Court, Westchester County, dated February 18, 1986, as amended by an order of the same court dated March 26, 1986, which granted a petition to review the appellant’s determination denying an application for site plan approval, and remitted the matter to the appellant for further consideration.
Ordered that the notice of appeal is treated as an application for leave to appeal, the application is referred to Justice Rubin, and leave to appeal is granted by Justice Rubin (see, CPLR 5701 [b] [1]); and it is further,
Ordered that the order, as amended, is affirmed, with costs, for reasons stated by Justice Ingrassia at Special Term (see also, Matter of Bogey’s Emporium v City of White Plains, 114 AD2d 363). Mollen, P. J., Thompson, Weinstein and Rubin, JJ., concur.